EXHIBIT 10.1

 

DATED THIS 27 DAY OF JUNE 2018

 

 

 

BETWEEN

 

 

TRON GROUP INC

["VENDOR"]

 

 

AND

 

 

BT VANTAGE ASSETS GROUP LIMITED ["INVESTOR"]

 

************************************

INVESTMENT AGREEMENT

************************************

 

Investment Agreement

TRON GROUP INC



  1

   



 

INVESTMENT AGREEMENT

 

THIS AGREEMENT is made on 27 JUNE 2018.

 

BETWEEN

 

The party whose name and description are as stated in Section A of the Schedule
annexed hereto (hereinafter referred to as the “Vendor”) of the one part;

 

AND

 

The party whose name and description are as stated in Section B of the Schedule
annexed hereto (hereinafter referred to as the “Investor”) of the other part.

 

The Vendor and the Investor shall hereinafter be individually referred to as "a
Party" and collectively as "the Parties".

 

WHEREAS:-

 



(a) TRON GROUP INC is a limited company incorporated in Nevada State
(hereinafter referred to as the “Company”). The Company have issued One Hundred
Sixty Three Million Three Hundred Twenty Nine Thousand and Three Hundred Eighty
Five (163,329,385-00) ordinary shares and are fully paid up or credited as fully
paid.

 

(b) The Vendor is the registered and beneficial owner of the respective number
of shares set out in Section C of the Schedule annexed hereto totaling Thirty
Two Million (32,000,000-00) ordinary shares of United States Dollar (USD) Forty
Cents (USD0-40) only each of the Company (hereinafter referred to as the “Sale
Shares”). The Sale Shares are free from any claims, charges, liens, encumbrances
and equities and the Vendor has unrestricted rights to transfer the Sale Shares
to the Investor(s) and effect registration of such transfer.

 

(c) The Vendor is desirous of selling and the Investor is desirous of acquiring
the Sale Shares from the Vendor upon the terms and conditions contained herein.



 

Investment Agreement

TRON GROUP INC



  2

   



 

IT IS NOW AGREED as follows:-

 



1. AGREEMENT

 

 

1.1 The Vendor hereby agrees to sell to the Investor and the Investor hereby
agrees to purchase from the Vendor the Sale Shares at the price of United States
Dollar (USD) Forty Cents (USD0-40) only each per Sale Share, amounting to a
total purchase price of United States Dollar (USD) Twelve Million and Eight
Hundred Thousand (USD12,800,000-00) only (hereinafter referred to as the
“Purchase Price”), subject to the terms and conditions herein below contained.

 

 

2. STAKEHOLDER DOCUMENTS

 

 

2.1 Simultaneously with the execution of this Agreement, the Vendor shall
deliver or caused to be delivered to the Investor with the following documents:



 



 

(a) the share transfer form duly executed by the Vendor for the transfer of the
Sale Shares to the Investor or its nominee(s);

 

 

 

 

(b) the relevant original share certificates for the Sale Shares; and

 

 

 

 

(c) the directors’ resolution(s) of the Company approving the sale of the Sale
Shares by the Vendor to the Investor or its nominee(s) and for the said transfer
of the Sale Shares to be registered in the Company’s Register of Members.

 

 

 

 

(hereinafter collectively referred to as “the Stakeholder Documents”).



 



3. PAYMENT OF PURCHASE PRICE

 

 

3.1 It is hereby agreed by the Parties that the Purchase Price shall be paid by
way of Two (2) installments in the following manner:



 



 

(i) First Installment

 

 

 

 

United States Dollar (USD) One Million (USD1,000,000.00) only, shall be paid by
the Investor to the Vendor upon the execution of this Agreement (hereinafter
referred to as the “First Installment”). Upon the payment of the First
Installment, the Vendor shall issue the Investor 2,000,000 Sale Shares.



 

Investment Agreement

TRON GROUP INC



  3

   



 



 

(ii) Second Installment

 

 

 

 

The balance amount of United States Dollar (USD) Eleven Million Eight Hundred
Thousand (USD11,800,000.00) only, shall be paid by the Investor to the Vendor
within One (1) year thereafter calculating from the date of payment of the First
Installment (hereinafter referred to as the “Second Installment”). Issuance of
shares will take place upon payment is paid. Upon the payment of the Second
Installment, the Vendor shall issue the Investor 29,500,000 Sale Shares.



 



3.2 The Vendor shall only issue shares in accordance to the amount paid to the
Vendor, on pro-rata basis. Investor shall be liable to pay interest at the rate
of ten per centum (10%) per annum on any unpaid portion due to the Vendor,
calculated on a daily basis from the date the balance sum is due and payable
until the date of full settlement.

 

 

4. COMPLETION DATE

 

 

4.1 Completion of this Agreement shall take place upon the Investor making
payment of the Second Installment to the Vendor (hereinafter referred to as the
“Completion Date”).

 

 

4.2 On the Completion Date, the Vendor shall deliver or caused to be delivered
to the Investor all Sale Shares, and a written opinion that the shares are fully
paid and assessable when issued.

 

 

3. The Parties hereby agree that upon the Completion Date, the Investor will be
the beneficial owner of the Sale Shares, and it is the Parties’ mutual
understanding that the Investor must proceed to issue the Sale Shares in the
Investor’s name within thirty (30) days from the Completion Date. The Second
Installment shall be treated as a debt owing by the Investor to the Vendor.

 

 

4. The Vendor shall promptly disclose in writing to the Investor any event or
circumstances which arises prior to the Completion Date, which might be material
to the Sale Shares.



 

Investment Agreement

TRON GROUP INC



  4

   



 



5. DEFAULT

 

 

5.1 In the event any Party to this Agreement shall breach any of the obligations
under this Agreement (hereinafter referred to as “the Defaulting Party”), the
Non-Defaulting Party shall be entitled either to compel specific performance or
to terminate this Agreement by notice in writing to the Defaulting Party.

 

 

5.2 If the Non-Defaulting Party seeks specific performance of this Agreement,
all cost and expenses (including solicitors costs on solicitors-clients basis)
incurred by the Non-Defaulting Party shall be borne fully by the Defaulting
Party.

 

 

5.3 In the event the Investor is the Non-Defaulting Party and elects to
terminate this Agreement due to the default of the Vendor (and the default
results in the Sale Shares not being registered in the name of the Investor or
its nominee), the Vendor(s) shall refund to the Investor(s) all moneys paid by
the Investor to the Vendor (hereinafter referred to as “Deposit”) within three
(3) days from the date of receipt of a notice of termination from the Investor
or the Investor's Solicitors together with interest thereon to be calculated at
the rate of ten per centum (10%) per annum on daily rest basis from the date of
this Agreement until the actual date of full settlement of the above refund, as
agreed liquidated damages. The Investor shall be entitled to charge interest at
the rate on ten per centum (10%) per annum calculated on a daily basis on the
outstanding amount due to the Investor(s) from the fourth (4th) day of the
written notice until the date of full refund of the Deposit to the Investor. For
the avoidance of doubt, if the Sale Shares are already registered in the name of
the Investor or his nominee, the Investor shall only be entitled to damages and
not a refund of the Purchase Price or any part thereof.

 

 

5.4 Upon receipt by the Investor of all moneys due and payable by the Vendor
under Clause 5.3 herein, this Agreement shall become null and void and neither
Party shall have any claim whatsoever against the other Party, save for any
antecedent breaches.

 

 

6. PROHIBITION TO SELL

 

 

6.1 The Investor hereby agrees that it shall not, directly or indirectly, sell,
transfer or assign, in any way, in whole or in part, the Sale Shares to other
parties for a period of Eighteen (18) months thereafter calculating from the
date of payment of the First Installment without the written consent from the
Vendor.



 

Investment Agreement

TRON GROUP INC



  5

   



 



6.2 Any sales, transfer or assignment within the abovementioned Eighteen (18)
months thereafter calculating from the date of payment of the First Installment
shall result in default and in breach of clause 5.1 herein.

 

 

7. EXCLUSION OF LIABILITY

 

 

7.1 It is hereby agreed between the Parties that the Vendor shall not be liable
nor shall the Vendor indemnify or keep indemnified the Investor at any time for
any claims or actions made by any person against the Company, damages,
liabilities, outgoings, losses, costs (including legal costs on a solicitor and
client basis) and expenses which the Investor may suffer or incur, in respect of
the Company or the sale and purchase of the Sale Shares, after the Completion
Date.

 

 

8. INVESTOR REPRESENTATIONS

 

 

8.1 Investor represents and warrants that the Sale Shares issued pursuant to
this Agreement are restricted securities under the Securities Act of 1933, as
amended and are subject to restrictions upon transfer. The certificates for Sale
Shares will contain a restrictive legend which reads as substantially follows:

 

 

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED, OR THE LAWS OF ANY STATE, AND ARE BEING ISSUED PURSUANT TO
AN EXEMPTION FROM REGISTRATION PERTAINING TO SUCH SECURITIES AND PURSUANT TO A
REPRESENTATION BY THE SECURITY HOLDER NAMED HEREIN THAT SAID SECURITIES HAVE
BEEN ACQUIRED FOR PURPOSES OF INVESTMENT AND NOT FOR PURPOSES OF DISTRIBUTION.
THESE SECURITIES MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED
IN THE ABSENCE OF REGISTRATION, OR THE AVAILABILITY OF AN EXEMPTION FROM SUCH
REGISTRATION. THE STOCK TRANSFER AGENT HAS BEEN ORDERED TO EFFECTUATE TRANSFERS
ONLY IN ACCORDANCE WITH THE ABOVE INSTRUCTIONS.



 

Investment Agreement

TRON GROUP INC



  6

   



 



9. MISCELLANEOUS

 

 

a) Invalidity and Severability

 

 

If there shall be any conflict between any provision of this Agreement and any
law, regulation or decree affecting this Agreement, the provision of this
Agreement so affected shall be regarded as null and void and shall, where
practicable, be curtailed and limited to the extent necessary to bring it within
the requirements of such law, regulation or decree but otherwise it shall not
render null and void other provisions of this Agreement

 

 

b) This Agreement constitutes the entire agreement between the Parties relating
to the subject matter hereof and supersedes all prior agreements or
understandings relating thereto. This Agreement may not be modified except in a
writing signed by both Parties. The failure of any Party to exercise or enforce
any right or provision of this Agreement, including any failure to act with
respect to a breach, will not constitute a waiver of such right or provision or
that Party's right to act with respect to subsequent or similar breaches. If any
provision of this Agreement is found unenforceable, the balance of the Agreement
will remain in full force and effect. The Parties are independent contractors,
and this Agreement does not create an agency, partnership, or joint venture.
This Agreement may be executed by facsimile or electronic scan and in
counterparts, each of which will be deemed an original, but all of which will
constitute one and the same instrument. Counterparts may be exchanged by
facsimile, or attached as a pdf, jpeg, or similar file type to an email

 

 

c) Assignment

 

 

Either Party hereto may not assign or otherwise part with their rights and
interests in this Agreement without the prior consent of the other Party having
first been obtained.

 

 

d) Entire Agreement

 

 

This Agreement (together with any documents referred to herein) constitute the
entire agreement between the Parties and it is expressly declared that no
variations hereof shall be effective unless made in writing and executed by the
Parties.

 

 

d) Specific Performance

 

 

The Parties shall be entitled to specific performance of the sale and purchase
of the Sale Shares and the performance of each and every covenant herein.



 

Investment Agreement

TRON GROUP INC



  7

   



 



e) Rescission

 

 

 

Any rights of rescission conferred upon a Party herein shall be in addition to
and without prejudice to all other rights and remedies available to it and
exercise or failure to exercise such rights shall not constitute a waiver by it
of any such right or remedy.

 

 

f)

Costs

 

 

 

The Investor shall bear the solicitors’ fees payable to the Investor(s)’
Solicitors and other professional fees and costs incurred incidental to this
Agreement. The stamp duty for the transfer of the Sale Shares shall be paid by
the Investor.

 

 

g)

Notice

 

 

 

Any notice required to be given by the Vendor or the Investor hereto to the
other Party shall be deemed validly served by prepaid registered letter sent
through the post to their respective address given herein or such other
addresses as may from time to time be notified for this purpose and any notice
so served shall be deemed to have been served three (3) days after the time at
which it was posted and in proving such service it shall be sufficient to prove
that the notice was properly addressed and posted at any post office in
Malaysia. Notwithstanding the above method of service, either Party may also
serve the notice to the other by personally delivering the said notice to the
other Party or by telefax and either case the said notice is only to be treated
as effectively served upon receipt by the sender of written acknowledgment of
receipt signed by the receiving Party or its agent or servant during the normal
working hours.

 

 

h)

Time

 

 

 

Time wherever mentioned in this Agreement shall be the essence of this contract.

 

 

(i)

Governing Law

 

 

 

This Agreement shall be governed and construed in accordance with the laws of
the state of Nevada.

 

 

j)

Binding

 

 

 

This Agreement shall be binding upon the Parties hereto their assigns and
personal representatives respectively.



 

Investment Agreement

TRON GROUP INC



  8

   



 



k) Severability

 

 

In the event that any of the provisions in this Agreement is found or discovered
to be void, illegal or unenforceable, then it is hereby declared by the parties
hereto that the nullity, illegality and/or unenforceability of such provision
shall not in any manner affect the validity, legality and enforceability of the
remaining provisions of this Agreement.

 

 

l) Further assurance

 

 

Each Party shall use their best endeavors to take all such steps, execute and
perform all such documents and do all such acts and things as may be reasonably
required by the other party from time to time in order to implement all of the
provisions of this Agreement.

 

 

m) Effect of Headings

 

 

The headings and sub-headings in this Agreement are inserted for convenience
only and shall not be considered in construing the provisions of this Agreement.

 

 

n) Schedules

 

 

The Schedules to this Agreement shall have full effect and shall be read as part
and parcel of this Agreement as if they are incorporated herein.



 

IN WITNESS WHEREOF the Parties hereto have hereunto set their hands the day and
year first above written.

 

 



SIGNED BY the above named

)

Vendor in the presence of :-

)

 

)

 

)……………………………………………….

 

Director

 

Name :

 

Passport No. :



 

Investment Agreement

TRON GROUP INC



  9

   



 

 



 

.……………………………………………….

 

Director/Authorised Officer

 

Name :

 

Passport No. :

 

 

SIGNED for and on behalf of

)

the above named Investor

)

in the presence of :-

)

 

)……………………………………………….

 

Director

 

Name :

 

Passport No. :

 

 

 

.……………………………………………….

 

Director/Authorised Officer

 

Name :

 

Passport No. :



 

Investment Agreement

TRON GROUP INC



  10

   



 

THE SCHEDULE

 

( which is to be taken, read and construed as an integral part of this Agreement
)

__________________________________________________________________

 

Section A :    The Vendor

 

TRON GROUP INC

 

__________________________________________________________________

 

Section B :    The Investor

 

BT VANTAGE ASSETS GROUP LIMITED

 

(Company No.: 1981225)

 

Sertus Incorporations (BVI) Limited, Sertus Chambers, P.O. Box 905, Quastisky
Building, Road Town, Tortola, British Virgin Islands.

__________________________________________________________________

 

[THE REST OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

Investment Agreement

TRON GROUP INC



  11



 